Citation Nr: 9918030	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for a gastrointestinal disorder manifested by diarrhea and 
vomiting.

2.  Whether the veteran has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for hemorrhoids.

3.  Entitlement to service connection for polyps in the 
gallbladder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of April 29, 1994, and 
February 5, 1997, by the New York, New York, Regional Office 
and the Hartford, Connecticut, Regional Office (RO), 
respectively, of the Department of Veterans Affairs (VA).  In 
the April 1994 decision, the rating board in New York found 
that previously disallowed claims for service connection for 
a gastrointestinal disorder and hemorrhoids had not been 
reopened by submission of new and material evidence.  In 
February 1997, the Hartford Regional Office (hereinafter RO) 
denied the veteran's claim for service connection for polyps 
of the gallbladder.  The veteran testified at a hearing at 
the RO on August 27, 1997, in connection with his appeal.  


FINDINGS OF FACT

1.  A rating decision of April 29, 1994, denied service 
connection for hemorrhoids and for a gastrointestinal 
disorder manifested by diarrhea and vomiting; the veteran did 
not appeal these determinations following receipt of 
notification thereof.  

2.  A petition to reopen the service connection claims was 
received in August 1993.

3.  Medical evidence received since the unappealed rating 
decision of April 29, 1994, bears substantially and directly 
on the claims for service connection for hemorrhoids and for 
a gastrointestinal disorder manifested by diarrhea and 
vomiting, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The record does not include competent evidence that 
polyps of the gallbladder were manifest during service or 
that the post service polyps of the gallbladder are related 
to military service.


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for a gastrointestinal disorder manifested by 
diarrhea and vomiting is new and material and the claim is 
therefore reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 and Supp. 1998) 38 C.F.R. § 3.156(a) (1998).

2.  Evidence received in support of the claim for service 
connection for hemorrhoids is new and material and the claim 
is therefore reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991 and Supp. 1998) 38 C.F.R. §3.156(a) (1998).

3.  The claim of service connection for polyps of the 
gallbladder is not well grounded.  38 U.S.C.A. § 1110 (West 
1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that on examination for 
induction into service, no gastrointestinal defects or 
hemorrhoids were found.  In July 1943 the veteran was seen at 
a clinic for gastroenteritis.  A diarrhea medicine was 
prescribed.  In May 1943 he was seen for complaints of 
diarrhea of two days' duration which he had begun to 
experience enroute from Karachi.  He had had no abdominal 
cramps except with the last two occasions and there had been 
no bleeding.  There was tenderness to deep palpation.  Tests 
for parasites, including a parasite for amebic dysentery, 
were negative.  The veteran was discharged to duty after 
several days with a diagnosis of "diarrhea, acute, simple, 
moderately severe, cause undetermined."  He was considered 
cured at the time of discharge.  The veteran was hospitalized 
in April 1945 for a disorder unrelated to the present appeal.  
Examination findings during the hospitalization included 
"mild protrusion of internal hemorrhoids."  No 
gastrointestinal abnormalities were reported on examination 
for separation.  The anus and rectum were reported to be 
normal.

The veteran's original claim for VA disability compensation 
was received in February 1995, at which time he requested 
service connection for "hemorrhoids, amebic dysentery, 
malaria."  The claim was denied in March 1985.  The veteran 
was notified of the denials by letters dated March 28, 1985, 
and April 5, 1985.

In August 1993 the veteran submitted a claim for service 
connection for a stomach disorder and hemorrhoids.  He 
underwent a VA examination in October 1993 in connection with 
his claim.  He reported having had chronic constipation and 
hemorrhoids since childhood and related that about 3 1/2 
years earlier he had had a rupture of the large bowel with 
peritonitis, for which a colostomy was performed.  He 
reported having had several episodes of small bowel 
obstruction, most recently 5 to 7 months before the 
examination.  Examination findings included a small external 
hemorrhoid and internal hemorrhoids, and the diagnoses 
included hemorrhoids and chronic constipation with episodic 
small bowel obstruction.

Received in connection with the veteran's claim was a 
voluminous quantity of VA medical records dated between 1989 
and 1995.  The earliest records, consisting of reports 
pertaining to a VA hospitalization from April to June 1989, 
show that the veteran underwent surgery for perforated 
diverticulosis in April 1989 using a Hartman procedure.  He 
was hospitalized on various subsequent occasions for 
pathology that included an incisional hernia related to the 
April 1989 surgery.  He also underwent a colostomy which was 
later reversed.  He underwent a further colostomy in May 
1991.  In October 1991 the veteran was hospitalized for a 
partial small bowel obstruction.  In June 1993, a sonogram of 
the gallbladder showed densities of the wall of the 
gallbladder which were considered possibly to represent a 
polyp or cholesterol stone.  Other records dated through 1995 
show treatment for chronic constipation, rectal bleeding, and 
internal hemorrhoids.

In April 1996 the veteran requested service connection for a 
gallbladder disorder and in support thereof submitted copies 
of records pertaining to a VA hospitalization in January and 
February 1964.  In the history of the present illness it was 
recorded that the veteran had had a history of hemorrhoids 
for 20 years.  He had been bleeding more frequently than ever 
and had come to the hospital for a hemorrhoidectomy.  During 
the hospitalization, a hemorrhoidectomy was performed for 
treatment of external and internal hemorrhoids.  The hospital 
workup disclosed X-ray findings interpreted as polyps in the 
gallbladder.

On August 27, 1997, the veteran testified at a hearing at the 
RO that while enroute from the United States to India he had 
become sick with a high temperature, vomiting and diarrhea.  
He was put on an evacuation plane the next day but continued 
to have the same symptoms and became delirious.  The plane 
landed somewhere in British West Africa where he was 
hospitalized.  He testified that after service he continued 
to be troubled by hemorrhoids and saw his family doctor, who 
put him on Preparation H and sitz baths.  He indicated that 
the physician, whose name he could no longer recall, was most 
likely dead.  

II.  Sufficiency of Evidence to Reopen Claims for Service 
Connection 
for a Gastrointestinal Disorder and Hemorrhoids

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

The veteran's original claim for service connection for 
hemorrhoids and a disability manifested by diarrhea was 
denied by a rating board in February 1985.  In the absence of 
a timely appeal, both determinations became final with 
respect to the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.104 (1998).  However, 
the law permits the reopening of a finally adjudicated claim 
if additional evidence recognizable as "new and material" 
evidence is subsequently received.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1056(a) (1998).  In Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court set 
forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F 3d. 1356 (1998) (discussed below), the Court in Elkins 
v. West, No. 97-1534 (U.S. Vet. App Feb. 17, 1998), added a 
third step to the process, holding that if the claim is 
reopened and found to be well grounded, the duty to assist in 
the development of the evidence to support such claim must be 
fulfilled.  See also Winters v. West, No. 97-2180 (U.S. Vet. 
App Feb. 17, 1998).  

The applicable definition of new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (1998), which 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court attempted to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The decision 
of the Court of Appeals for the Federal Circuit in Hodge, 
Id., overruled the Colvin with respect to the materiality of 
the evidence required to reopen claims for VA benefits, 
finding that the element of the Colvin test which required a 
reasonable possibility that the new evidence would change the 
outcome of the claim negated the language of 38 C.F.R. 
§ 3.156(a) (which requires only that the new evidence be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim") and that, in so doing, 
Colvin had overstepped the Court's judicial authority by 
failing to defer to a reasonable VA regulatory interpretation 
of an ambiguous statutory term (new and material).  

Thus, the present inquiry is limited to the question of 
whether the evidence submitted since the most recent prior 
disallowance satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
most recent disallowance of service connection for the 
disabilities at issue was the rating decision of April 1984.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  

With respect to a gastrointestinal disorder, it is clear from 
the record that the gastrointestinal disorder for which the 
veteran now seeks service connection includes that for 
service connection was denied in 1984, the only manifestation 
of which claimed by the veteran was diarrhea.  To that 
extent, the above rules regarding finality of prior 
adjudication and reopening of claims clearly apply, 
notwithstanding the evidence of additional gastrointestinal 
pathology which was not shown in the record at that time.  
The adjudication in 1984 was limited to diarrhea, and it is 
to diarrhea alone that finality applies.  In denying service 
connection for diarrhea, the only evidence reviewed by the 
rating board consisted of service medical records.  The basis 
cited for the denial was that the episode of diarrhea in 
service was acute and transitory.

The evidence added to the record since 1984 consists of a 
massive quantity of VA treatment records, reports of 
examinations for compensation purposes, and the testimony by 
the veteran regarding both the circumstances of his illness 
during service and the claimed continuity of symptoms since 
separation.  All of this material is new and none of it is 
cumulative of other evidence of record.  The post service 
medical record amply demonstrates the presence of post 
service diarrhea which, together with lay evidence concerning 
the symptomatology over the years, must be regarded as so 
significant that it should be considered in order to fairly 
decide the merits of the claim.  The Board is not obligated 
to make a determination as to whether this material would 
support the granting of service connection if the claim were 
reviewed on the merits.  That question remains a possibility 
for future Board review, depending on the outcome of the 
initial adjudication of the merits of the claim by the RO 
pursuant to the remand below.

With respect to hemorrhoids, the situation is essentially the 
same.  The original claim was denied in 1985 on the basis 
that the hemorrhoids treated during service were acute and 
transitory, given that they were not manifest on examination 
for separation.  There was no other medical evidence of 
record pertaining to the presence or absence of hemorrhoids 
since service.  The evidence received in connection with the 
veteran's petition to reopen contains a large quantity of 
information concerning post service hemorrhoids for which 
surgery has been performed.  There is lay evidence concerning 
the symptomatology of hemorrhoids over the years.  In the 
aggregate, this material is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim.


III.  Polyps of the Gallbladder

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1997).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only plausible, to satisfy 
the initial burden of § 5107.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Savage, Id.  



In the present case, the evidence shows that polyps of the 
gallbladder were documented during a hospitalization in 1964 
and that more recent evidence tends to confirm the likelihood 
that they may still be present.  The record thus satisfies 
the first element required to establish a well-grounded 
claim, namely, the presence of a current disability.  
However, there is no medical evidence that polyps were 
present during service or at any time before 1964.  The 
veteran contends that all of his post service 
gastrointestinal disability is related to the episode of 
diarrhea and associated symptoms during service, but he has 
submitted no medical evidence tending to suggest that the 
gallbladder polyps are related to this episode.  Where a 
claim is involves the question of medical diagnosis or 
causation, competent medical evidence is required.  
Grottveit, Id.  Lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted, the claim cannot be well 
grounded.  See also Tirpak v. Derwinski, 2 Vet. App. 609 
(1992)  (To be well grounded, the claim must be supported by 
evidence that suggests more than a purely speculative basis 
for an award of benefits; medical evidence is required, not 
just allegations).  The medical evidence of record in this 
case does not show either that gallbladder polyps were 
present during service or that they are in any way related to 
service.

In the absence of a well-grounded claim, service connection 
for gall bladder polyps must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  Although the RO did not specifically 
cite the absence of a well-grounded claim as the basis for 
the denial of service connection, this omission constitutes 
harmless error.  Meyer v. Brown, 9 Vet. App. 425 (1996).  The 
RO's failure to adjudicate the question of well groundedness 
did not result in prejudice to the veteran; to the contrary, 
by adjudicating the claims as if they were well grounded, the 
veteran received a greater degree of consideration than would 
have been required for a well-groundedness determination.  
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

The claim for service connection for a gastrointestinal 
disorder manifested by diarrhea and vomiting has been 
reopened by submission of new and material evidence.  

The claim for service connection for hemorrhoids has been 
reopened by submission of new and material evidence.  

The claim for service connection for polyps of the 
gallbladder is denied.  


REMAND

The merits of the service connection claims for service 
connection for a gastrointestinal disability and hemorrhoids 
must now be reviewed by the RO.  The general rule established 
by the Court is that if there is a possibility that the 
veteran will be prejudiced in any way by initial 
consideration of an issue by the Board, the claim must be 
remanded to the RO for further adjudication.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In the present case, the 
possibility that adjudication of the merits of this claim may 
be prejudicial to the veteran cannot be ruled out.  
Accordingly, the veteran's best interests would be served by 
initial consideration of the merits of the claims by the RO, 
and the Board will remand the issue for this purpose.  

In particular, the RO must determine whether the reopened 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 and Supp. 1998) and Murphy v. Derwinski, 
1 Vet. App. 89 (1990).  Before the Court's decisions in 
Winters and Elkins, Id., a finding that a claim had been 
reopened was synonymous with a determination that the 
underlying claim was itself well grounded.  See Edenfield v, 
Brown, 8 Vet. App 384 (1995).  In Elkins, however, noting 
that Hodge, Id, had eliminated the requirement that, in order 
to be considered new and material, the new evidence must 
raise a reasonable possibility of changing the outcome of the 
claim, the Court effectively "decoupled" the new and 
material evidence determination from the well groundedness 
determination.  See also Winters, Id.  Since the RO has never 
specifically ruled on the well groundedness question, an 
initial determination on this issue is required.  

Thr RO should bear in mind that in adjudicating the claim for 
service connection for a gastrointestinal disability, the 
veteran's allegation that all of his postservice 
gastrointestinal pathology is related to service must be 
addressed.  The claim is not strictly limited to entitlement 
to service connection for a disability manifested by 
diarrhea.  

If the claims are found to be well grounded, the statutory 
obligation that the VA provide assistance in the development 
of the evidence to support such claim will have to be 
satisfied.  The specific actions required to satisfy the duty 
to assist remain to be determined by the RO.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should review the record on 
appeal in its entirety in light of the 
Board's determination that the claims for 
service connection for a gastrointestinal 
disorder and hemorrhoids have been 
reopened.  The RO should make an initial 
determination as to whether the claims 
are well grounded under all applicable 
law and regulations and court rulings.  
If the claims are found to be well 
grounded, the RO should undertake all 
actions necessary to satisfy the 
statutory duty to assist in the 
development of the evidence to support a 
well-grounded claim.  

2.  If the claims are found not to be 
well grounded, or if they are found to be 
well grounded but later denied on the 
merits of the claims after fulfillment of 
the duty to assist, a supplemental 
statement of the case should be prepared, 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


